DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1, line 12, "adjacent metal wires" is unclear to how these wires relate to "a plurality of metal wires" cited earlier in the claim.
	Claim 4, lines 1-2, "non-joining portions" is unclear to how these relate to "a non-joining portion" cited in claim 1.
 	Claim 11, line 2 and Claim 12, line 2, the phrase "a plurality of metal wires, of the metal wires spaced apart from each other" is unclear to how this relates to "adjacent metal wires…spaced apart from each other" cited in lines 12-13 of claim 1.
 	Claim 12 is a redundant of claim 11.
	Claim 13, line 9, "adjacent metal wires" is unclear to how these wires relate to "a plurality of metal wires" cited earlier in the claim.
	Claim 16, line 2 and Claim 17, line 2, the phrase "a plurality of metal wires, of the metal wires spaced apart from each other" is unclear to how this relates to "adjacent metal wires…spaced apart from each other" cited in lines 9-10 of claim 13.
 	Claim 18, line 9, "adjacent metal wires" is unclear to how these wires relate to "a plurality of metal wires" cited earlier in the claim.
 	Claim 20, line 2, the phrase "a plurality of metal wires, of the metal wires spaced apart from each other" is unclear to how this relates to "adjacent metal wires…spaced apart from each other" cited in lines 9-10 of claim 18.
 	Claims 2, 3, 5-10, 14, 15, and 19 are included in this rejection because of dependency.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10-12, 15-17, and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Independent claims 1, 13 and 18, each respectively recites "the adjacent metal wires in the circumferential direction are not joined with each other with the batch plating portion at a part in a cable longitudinal direction of the spaced portion"; claims 10-12, 15-17, and 19, each recites "the adjacent metal wires spaced apart from each other in the spaced portion include the batch plating portion therebetween" or "the batch plating portion is disposed between a plurality of metal wires of the metal wires spaced apart from each other in the spaced portion."  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
 	Due to the 112(b) and 112(d) issues listed above, in the following rejections, it is understood that "two nearby metal wires of the plurality of metal wires are separated by a space which runs along a length of the cable, wherein in the longitudinal direction of the cable, the space comprises a joining portion where the two nearby metal wires are joined by the batch plating portion and a non-joining portion where the two nearby metal wires are not joined with each other with the batch plating portion", see Figure 2A.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chuganey et al. (2021/0217542) in view of Tokuten et al. (JP 2014-191884).
 	Chuganey et al. discloses a coaxial cable comprising a conductor (52); an insulator (54) covering the periphery of the conductor; a shield layer (58) covering the periphery of the insulator; and a sheath (55) covering the periphery of the shield layer, wherein the shield layer includes a lateral winding shielding portion comprising a plurality of metal wires (62) being helically wrapped around the periphery of the insulator to cover the periphery of the insulator, and a batch plating portion comprising a plating (68), which covers the periphery of the lateral winding shielding portion, wherein the shield layer includes two nearby metal wires (62-62, Fig. 3A) of the plurality of metal wires separated by a space which runs along the length of the cable, wherein in the longitudinal direction of the cable, the space comprises a joining portion where the two nearby metal wires are joined by the batch plating portion (re claims 1, 10-13, and 15-20).
 	Chuganey et al. does not disclose the space comprising a non-joining portion where the two nearby metal wires are not joined with each other with the batch plating portion, wherein the length of the non-joining portion, along the cable longitudinal direction, is shorter than the winding pitch of the shield layer (re claims 1, 13, and 18).
 	
    PNG
    media_image1.png
    397
    545
    media_image1.png
    Greyscale

 	Tokuten et al. discloses a coaxial cable comprising a shield layer, wherein in the longitudinal direction of the cable, the shield layer includes a joining portion where two nearby metal wires are joined by a plating portion and a non-joining portion where the two nearby metal wires are not joined by the plating portion, and wherein the length of the non-joining portion, along the cable longitudinal direction, is shorter than the winding pitch of the shield layer (re claims 1, 13, and 18).
 	It would have been obvious to one skilled in the art to modify the cable of Chuganey et al. such that the shield layer includes a non-joining portion, having a length shorter than the winding pitch of the shield layer, where the two nearby metal wires are not joined with each other with the batch plating portion to improve the cable flexibility as taught by Tokuten et al.
 	It has been held that the patentability of a product claim is determined by the novelty and nonobviouness of the claimed product itself without consideration of the process for making it, hot dip, which is recited in the claim.  In re Thorpe, 111 F. 2d 695, 698, 227 USPQ 964, 966; see also In re Nordt Development Co., LLC, [2017-1445] (February 8, 2018).	
 	Chuganey et al., as modified, also discloses that the non-joining portion comprises a through hole penetrating through the batch plating portion in a radial direction (re claim 2); the width of the non-joining portion in the cable circumferential direction is smaller than the outer diameter of the wire (Chuganey, space between the adjacent wires is smaller than the outer diameter of the wire) (re claim 5); the shield layer includes outer peripheral portions where the wires are covered with the batch plating portion and inner peripheral portions wherein the wires are not covered with the batch plating portion (Figs 3A & 3C), wherein the outer peripheral portion includes an intermetallic compound between the wires and the batch plating portion (re claim 6); .
 	Re claims 3 and 4, it would have been obvious to one skilled in the art to choose a suitable length for the through hole and suitable number of non-joining portions in the modified shield layer of Chuganey et al. to meet the specific use of the resulting cable since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
 	Re claims 7, 9, 14, and 18, Chuganey et al. discloses the wire comprising silver-plated copper wire ([0048]) but does not disclose silver-plated anneal copper wire and the plating comprising tin.  However, it would have been obvious to one skilled in the art to use anneal copper for the wires of Chuganey et al. to meet the specific use of the resulting cable since anneal copper is well-known for being used as electrical wires because it provides both mechanical and electrical properties.  It would have been obvious to one skilled in the art to use tin for the plating of Chuganey et al. to meet the specific use of the resulting cable since it is a well-known material in the art for being used as plating material.
 	Re claim 8, Chuganey et al. does not disclose a terminal member integrally provided to at least one end portion of the cable.  However, it would have been obvious to one skilled in the art to integrally provide a terminal member to at least one end portion of the Chuganey et al. cable to provide a connection means for the same since a cable having a terminal member at an end thereof is well-known in the art.

Response to Arguments
Applicant’s arguments with respect to claims 1, 13, and 18 have been considered but are moot in view of new ground of rejection.
 	Applicant states that "examiner alleges that Tokuten et al. (JP2014-191884) discloses a coaxial cable comprising a shield layer which includes a joining portion where the metal wires adjacent to each other in a circumferential direction are joined with each other with the batch plating portion at a spaced portion where the adjacent metal wires are spaced apart from each other, and a non-joining portion where the metal wires adjacent to each other in the circumferential direction are not joined with each other with the batch plating portion at the spaced portion."  Examiner would disagree because examiner does NOT allege that Tokuten discloses the underlined portion indicated above, see 06/17/2022 Office Action, page 5.
 	Applicant argues that in Fig. 2 of Tokuten, the parts alleged as the "non-joining portions" are contacting portions between the adjacent metal wires, and that Tokuten does not disclose "the spaced portion wherein the adjacent metal wires are spaced apart from each other."  Examiner would disagree.  Tokuten is relied upon to support the position of joining portions and non-joining portions between two adjacent metal wires.  Features of the adjacent metal wires being spaced apart from each other are shown in Chuganey, Fig. 3A or 3C.
 	Applicant argues that the combination of Chuganey and Tokuten fails to teach or suggest all features of new claim 13.  Examiner would disagree because feature of adjacent metal wires being spaced apart and feature of the batch plating portion disposed between the adjacent metal wires to form a joining portion are all disclosed in Chuganey, Fig. 3A or 3C.  Chuganey is modified by Tokuten who teaches joining portion and non-joining portion provided between two adjacent metal wires.  Therefore, modified cable of Chuganey does disclose all features of new claim 13.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 	 			Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2847